COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 JESSE SCOTT SHOBERT,                          §
                                                              No. 08-12-00043-CR
                            Appellant,         §
                                                                Appeal from the
 v.                                            §
                                                               415th District Court
 THE STATE OF TEXAS,                           §
                                                            of Parker County, Texas
                            Appellee.          §
                                                                (TC#CR11-0567)
                                               §

                               MEMORANDUM OPINION

       Appellant Jesse Scott Shobert pleaded guilty to the offense of aggravated assault with a

deadly weapon and a jury assessed punishment at twenty years’ imprisonment in the Texas

Department of Criminal Justice, Institutional Division. Appellant appealed.

       Appellant’s court-appointed counsel has filed a motion to withdraw along with a brief in

which he has concluded that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,

388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of

the record demonstrating why, in effect, there are no arguable grounds to be advanced. See High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief and the appellate record have

been delivered to Appellant, and Appellant has been advised of his right to file a pro se brief.

This Court granted an extension of time for Appellant to file a pro se brief. No pro se brief has

been filed.

       We have carefully reviewed the record and counsel’s brief in its entirety, and we agree with

counsel’s professional assessment that the appeal is frivolous and without merit. See Anders, 386
U.S. at 744; Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Further, we find nothing in the record that might

arguably support the appeal. The judgment of conviction is affirmed.



                                             GUADALUPE RIVERA, Justice
April 19, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                2